Case 3:15-cv-00664-JAG-RCY Document 105 Filed 07/01/20 Page 1 of 2 PageID# 1011



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

DIANA M. WORSLEY, Administratrix of
the ESTATE OF SAMAH YELLARDY,
            Plaintiff,

V.                                                  Civil Action No. 3:15-cv-664-JAG-RCY

WARDEN JEFFREY N. DILLMAN, et al.,
          Defendants.

                                            ORDER

        This matter comes before the Court on the Report and Recommendation of Magistrate

Judge Roderick C. Young entered on May 28, 2020. (Dk. No. 104.) The time to file objections

has expired and neither party has objected to the Report and Recommendation. Accordingly, and

upon due consideration, the Court ORDERS as follows:

     1. The Court ADOPTS and ACCEPTS the Report and Recommendation of Magistrate
        Judge Young (Dk. No. 104) as the Opinion of the Court.

     2. The Court GRANTS the motion to enforce the settlement agreement filed by Akeyia
        Pernell. (Dk. No. 90.) The Court MODIFIES the settlement agreement and the
        underlying annuity contract with Pacific Life & Annuity Services, Inc., as follows:

            a. Rather than Diana Worsley, Akeyia Pernell shall receive the $500.00 monthly
               payments mandated to occur until January 17, 2023; and

            b. DeShanna Ford shall be the Joint Custodian.

     3. Corizon Health, Inc., shall transmit the modifications to the annuity contract to Pacific
        Life & Annuity Services, Inc.

     4. The Court DENIES AS MOOT the motion for relief filed by Jonathan Halperin of
        Halperin Law Group and Seth Carroll of the Commonwealth Law Group. (Dk. No. 93.)

        It is so ORDERED.

        Let the Clerk send a copy of this Order to all counsel of record, Akeyia Pernell, Diana

Worsley, Huestis Pratt Cook, Ill, and Magistrate Judge Young.
Case 3:15-cv-00664-JAG-RCY Document 105 Filed 07/01/20 Page 2 of 2 PageID# 1012




Date:     l Julv 2020
Richmond, VA                                                 /s/
                                             John A. Gibney, Jr.
                                             United States District
